Laweence, Judge:
When this appeal for a reappraisement was called for hearing, there was no appearance on behalf of the appealing party.
Rule 5 of the rules of this court provides that—
* * * Where the plaintiff, petitioner, or appellant, or his attorney, in a case does not appear when the same is called, and after the opposite party has had opportunity to, present evidence on the issues, it shall be deemed submitted and shall be decided by the court on the record as it appears therein.
In accordance with the provisions of said rule, I have examined the record in the appeal presently before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. Therefore, I find and hold that the proper values of the merchandise are the values returned by the appraiser.
Judgment will issue accordingly.